



    
    
INCREMENTAL JOINDER AND AMENDMENT AGREEMENT
INCREMENTAL JOINDER AND AMENDMENT AGREEMENT, dated as of April 25, 2016 (this
“Incremental Joinder”), by and among CIENA CORPORATION, a Delaware corporation
(the “Borrower”), BANK OF AMERICA, N.A., as Administrative Agent
(“Administrative Agent”) under the Credit Agreement (as defined below), each
lender listed on the signature pages hereto as a 2016 Term Loan Lender (as
defined below) and the other Loan Parties party hereto.
RECITALS:
Reference is made to the Credit Agreement, dated as of July 15, 2014 (as amended
by (i) the First Amendment to Credit Agreement and First Amendment to Certain
Pledge Agreements dated as of April 15, 2015, (ii) the Second Amendment to
Credit Agreement dated as of July 2, 2015 and (iii) as further amended,
supplemented, restated, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Administrative Agent and
each Lender from time to time party thereto (capitalized terms used but not
defined herein having the meaning provided in the Credit Agreement).
The Borrower has hereby notified the Administrative Agent that it is requesting
Incremental Term Loans pursuant to Section 2.13 of the Credit Agreement.
Pursuant to Section 2.13 of the Credit Agreement, the Borrower may establish
Incremental Term Loans by, among other things, entering into one or more
Increase Joinders pursuant to the terms and conditions of the Credit Agreement
with each Lender and/or additional lender agreeing to provide such Incremental
Term Loans (each such Lender or additional lender agreeing to provide 2016 Term
Loans (as defined below) and any permitted assignees thereof in accordance with
the Credit Agreement, are referred to herein as “2016 Term Loan Lenders).
The Borrower has requested that the 2016 Term Loan Lenders party hereto extend
credit to the Borrower in the form of Incremental Term Loans in an aggregate
principal amount of $250,000,000 (the “2016 Term Loan Facility”; the loans
thereunder, “2016 Term Loans”), and the 2016 Term Loan Lenders party hereto as
of the date hereof have indicated their willingness to lend such 2016 Term Loans
on the terms and subject to the conditions herein.
In connection with the advance of the 2016 Term Loans, the Borrower, the Agent
and the 2016 Term Loan Lenders have agreed to make certain technical amendments
to the Credit Agreement as contemplated by Section 2.13 of the Credit Agreement.
Therefore, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
1.
2016 Term Loans. Subject to the terms and conditions set forth herein and
pursuant to Section 2.01 of the Credit Agreement, each 2016 Term Loan Lender
party hereto hereby agrees to make a 2016 Term Loan on the 2016 Term Incremental
Effective Date (as defined below) in the principal amount set forth opposite
such 2016 Term Loan Lender’s name in Schedule 1 to this Incremental Joinder
under the caption “2016 Term Loan Commitment”. Accordingly Section 2.01 is
hereby amended to (a) make the first two sentences of existing Section 2.01 as a
new clause (a), (b) renumber the last two sentences of existing Section 2.01 as
a new clause (c) and (c) insert the following clause (b) above such new clause
(c):





    
    

--------------------------------------------------------------------------------





“(b) Each Lender party to the 2016 Incremental Joinder severally agrees, subject
to the terms and conditions set forth in the 2016 Incremental Joinder, to make a
single loan to the Borrower on the 2016 Incremental Effective Date in an amount
not to exceed such Lender’s commitment set forth in the 2016 Incremental
Joinder.”
2.
Terms of 2016 Term Loans. Pursuant to Section 2.13 of the Credit Agreement and
notwith-standing anything to the contrary set forth in the Credit Agreement or
as a result of the 2016 Term Loans constituting Term Loans thereunder, the 2016
Term Loans shall have the following terms:



(a)
Applicable Rate. The Applicable Rate with respect to the 2016 Term Loans shall
mean, initially, a percentage per annum equal to (i) with respect to Eurodollar
Rate 2016 Term Loans, 3.50% and (ii) with respect to Base Rate 2016 Term Loans,
2.50%; provided that on and after the first Adjustment Date (as defined in
Section 2(i) below), the Applicable Rate for the 2016 Term Loans will be
determined in accordance with the Pricing Grid (as defined in Section 2(i)
below).



(b)
Mandatory Prepayments. The 2016 Term Loans shall be subject to mandatory
prepayments on the same basis as Term Loans as set forth in Section 2.03(b) of
the Credit Agreement. Such mandatory prepayments shall be applied ratably among
the Term Loans outstanding under the Credit Agreement prior to the date hereof
(“Existing Term Loans”) and the 2016 Term Loans. Mandatory prepayments of the
2016 Term Loans shall be applied in accordance with Section 2.03(b)(iv) of the
Credit Agreement.



(c)
Optional Prepayments. The 2016 Term Loans may be optionally prepaid as set forth
in Section 2.03(a) of the Credit Agreement. Optional prepayments of Existing
Term Loans and any 2016 Term Loans shall be applied as directed by the Borrower;
provided that except as provided in the immediately following proviso of this
clause (c), such prepayments shall be applied ratably among the outstanding
Existing Term Loans and 2016 Term Loans; provided, further that the 2016 Term
Loans may be prepaid on a less than pro-rata basis with the Existing Term Loans
as directed by the Borrower (including directing the application of such
prepayments entirely to the Existing Term Loans). Subject to the foregoing
sentence, optional prepayments of the 2016 Term Loans shall be applied in
accordance with the last sentence of the first paragraph of Section 2.03(a) of
the Credit Agreement.



(d)
Prepayment Premium. The provisions of Section 2.03(a)(i) of the Credit Agreement
shall apply to the 2016 Term Loans (and solely to the 2016 Term Loans) for the
period from the 2016 Term Incremental Effective Date to the six-month
anniversary of such date, and each reference therein to Term Loans and Term
Lenders shall mean the 2016 Term Loans and 2016 Term Loan Lenders, respectively.

  
(e)
Amortization and Maturity Date. The Borrower shall repay to the Administrative
Agent in dollars for the ratable account of the 2016 Term Loan Lenders on April
30, July 31, October 31 and January 31 of each year, commencing with July 31,
2016, an aggregate amount equal to 0.25% of the aggregate principal amount of
the 2016 Term Loans advanced on the 2016 Term Incremental Effective Date (which
payments in each case shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth herein). To the
extent not previously paid, all 2016 Term Loans shall be due and payable on
April 25, 2021 [the date that is five years after the 2016 Term Incremental
Effective Date], together with accrued and unpaid interest on the principal
amount to but excluding the date of payment.



-2-
    

--------------------------------------------------------------------------------





(f)
Upfront Fee. The Borrower agrees to pay on the 2016 Term Incremental Effective
Date to each 2016 Term Loan Lender party to this Incremental Joinder on the 2016
Term Incremental Effective Date, as fee compensation for the funding of such
2016 Term Loan Lender’s 2016 Term Loan, a funding fee in an amount equal to 0.5%
of the stated principal amount of such 2016 Term Loan Lender’s 2016 Term Loan
funded on the 2016 Term Incremental Effective Date.



(g)
Incremental Facilities. Section 2.13(c)(vi) is hereby amended to insert the
following proviso at the end of Section 2.13(c)(vi) of the Credit Agreement:
“provided, further, that in the case of the 2016 Term Loans, in the event that
the All-in Yield for any Incremental Term Loan incurred at any time after the
2016 Incremental Effective Date is greater than the All-in Yield for the 2016
Term Loans by more than 50 basis points, then the Applicable Rate for the 2016
Term Loans shall be increased to the extent necessary so that the All-in Yield
for the Incremental Term Loans is 50 basis points higher than the All-in Yield
for the 2016 Term Loans;”.



(h)
Voting.

(i)
The consent of 2016 Term Loan Lenders holding more than 50% of the aggregate
outstanding principal amount of the 2016 Term Loans shall be required for any
amendments or waivers of (i) Section 8.03 of the Credit Agreement or (ii) the
order of application of any prepayment of Loans among the 2014 Term Facility or
the 2016 Term Facility from the application thereof set forth in the applicable
provisions of Section 2.03(b) of the Credit Agreement, in each case, in a manner
that materially and adversely affects the Lenders under the 2016 Term Facility,
and accordingly Section 10.01(f) is hereby amended to (A) insert “(x)”
immediately before “the Lenders under the Term Facility” where it appears in
clause (ii) thereof, (B) change the reference in such clause (x) from “Term
Facility” to “2014 Term Facility”, (C) change the reference in such clause (x)
from “Required Lenders” to “Required 2014 Term Lenders” and (D) insert
immediately thereafter the following to read as follows: “or (y) the Lenders
under the 2016 Term Facility without the written consent of the Required 2016
Term Lenders”.



(ii)
Section 10.01(g) is hereby amended to insert (i) insert “(x)” at the beginning
of Section 10.01(g) of the Credit Agreement and (ii) insert the following at the
end of Section 10.01(g) of the Credit Agreement: ‘, (y) change the definition of
“Required 2014 Term Loan Lenders” without the written consent of each 2014 Term
Loan Lender or (z) change the definition of Required 2016 Term Loan Lenders”
without the written consent of each 2016 Term Loan Lender.’



(i)
Credit Agreement Governs; Technical Amendments. Except as set forth in this
Incremental Joinder, the 2016 Term Loans shall have identical terms as the
Existing Term Loans and shall otherwise be subject to the provisions, including
any provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights or obligations of the Lenders, of
the Credit Agreement and the other Loan Documents and shall constitute “Term
Loans” for all purposes under the Credit Agreement. The following defined terms
are hereby added to the Credit Agreement in the appropriate alphabetical order:



“2014 Outstandings” means the aggregate Outstanding Amount of all 2014 Term
Loans.


-3-
    

--------------------------------------------------------------------------------





“2014 Term Facility” means the aggregate principal amount of the 2014 Term Loans
of all Term Lenders at such time.
“2014 Term Loan Lender” means each Lender holding a 2014 Term Loan and any
permitted assignees thereof in accordance with the Credit Agreement.
“2014 Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to Section 2.01 on July 15, 2014.
“2016 Outstandings” means the aggregate Outstanding Amount of all 2016 Term
Loans.
“2016 Term Facility” means the aggregate principal amount of the 2016 Term Loans
of all Term Lenders at such time.
“2016 Term Loan Lender” has the meaning ascribed to such term in the 2016
Incremental Joinder.
“2016 Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to the 2016 Incremental Joinder.
“2016 Incremental Effective Date” means April 25, 2016.
“2016 Incremental Joinder” means that certain Incremental Joinder and Amendment
Agreement dated as of April 25, 2016.
“Adjustment Date” means the date that is three Business Days after the date on
which the relevant financial statements are delivered to the Lenders pursuant to
Section 6.01 for each fiscal quarter or fiscal year beginning with the first
full fiscal quarter of the Borrower ending after the 2016 Incremental Effective
Date.
“Consolidated Net Total Indebtedness” shall mean, at any time, (A) the sum of
(without duplication) (i) all Indebtedness of the Borrower and its Subsidiaries
(on a consolidated basis) (other than of the type described in clause (vii) of
the definition of Indebtedness) as would be required to be reflected as debt or
Capitalized Leases at such time on the liability side of a consolidated balance
sheet of the Borrower and its Subsidiaries in accordance with GAAP, (ii) all
Indebtedness of the Borrower and its Subsidiaries at such time of the type
described in clauses (ii) and (viii) of the definition of Indebtedness and (iii)
all Contingent Obligations of the Borrower and its Subsidiaries in respect of
Indebtedness of any third Person of the type referred to in preceding clauses
(i) and (ii) minus (B) the aggregate amount of Unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries not to exceed $50,000,000 in
the aggregate; provided that the aggregate amount available to be drawn (i.e.,
unfunded amounts) under all letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar obligations issued for the account of the
Borrower or any of its Subsidiaries (but excluding, for avoidance of doubt, all
unpaid drawings or other matured monetary obligations owing in respect of such
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar obligations) shall not be included in any determination of “Consolidated
Net Total Indebtedness”.


“Pricing Grid” means, with respect to the 2016 Term Loans, the table set forth
below:


-4-
    

--------------------------------------------------------------------------------





            
Level
Total Net Leverage Ratio
Applicable Rate for Eurodollar Rate Loans
Applicable Rate for Base Rate Loans
I
> 3.00:1.00
3.50%
2.50%
II
≤ 3.00: 1.00
3.25%
2.25%



For purposes of the Pricing Grid, changes in the Applicable Rate resulting from
changes in the Total Net Leverage Ratio pursuant to the applicable Pricing
Certificate will become effective on the applicable Adjustment Date and shall
remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements are not delivered within the time periods
specified in Section 6.01 together with a Pricing Certificate (which delivery of
such Pricing Certificate shall be at the sole discretion of the Borrower), then
at the option of the Administrative Agent or the Required 2016 Term Lenders,
Level I pricing shall apply as of the third Business Day after the date on which
such financial statements and Pricing Certificate were to have been delivered
and shall apply until the date that is three Business Days after the date on
which such financial statements and/or Pricing Certificate, as applicable, are
thereafter delivered. Notwithstanding the foregoing, the election of the
Borrower not to deliver a Pricing Certificate with any such financial statements
shall not result in a Default or Event of Default, and the sole effect of such
non-delivery of such Pricing Certificate shall be the application of Level I
pricing in accordance with the immediately preceding sentence.
“Pricing Certificate” means a certification by the Borrower together with
back-up calculations demonstrating the Total Net Leverage Ratio for the most
recently ended Test Period.
“Required 2014 Term Lenders” means Lenders holding more than 50% of the sum of
the 2014 Outstandings.
“Required 2016 Term Lenders” means Lenders holding more than 50% of the sum of
the 2016 Outstandings.
“Total Net Leverage Ratio” shall mean, on any date of determination, the ratio
of (x) Consolidated Net Total Indebtedness on such date to (y) Consolidated
EBITDA for the Test Period most recently ended on or prior to such date;
provided that for purposes of any calculation of the Total Net Leverage Ratio
pursuant to this Agreement, Consolidated EBITDA shall be determined on a Pro
Forma Basis in accordance with the requirements of the definition of “Pro Forma
Basis” contained herein.




3.
Conditions to Effectiveness. This Incremental Joinder shall become effective as
of April 25, 2016 (the “2016 Term Incremental Effective Date”) when:



(i)
this Incremental Joinder shall have been executed and delivered by the Borrower,
the Loan Parties, each 2016 Term Loan Lender party hereto and the Administrative
Agent;





-5-
    

--------------------------------------------------------------------------------





(ii)
the Administrative Agent shall have received a certificate of a Responsible
Officer of each Loan Party dated the date hereof certifying (w) that attached
thereto is a true and complete copy of the certificate or articles of
incorporation, including all amendments thereto of such Loan Party certified as
of a recent date by the Secretary of State of the state of organization of such
Loan Party and a certificate as to the good standing of such Loan Party as of a
recent date, (x) that attached thereto is a true and complete copy of the
by-laws (or equivalent organizational document) of such Loan Party as in effect
on such date, (y) that attached is a true and complete copy of the resolutions
duly adopted by the board of directors (or equivalent governing body) of such
Loan Party authorizing the execution, delivery and performance of the
Incremental Joinder (including, as applicable, the guaranty of the 2016 Term
Loans), all documents executed in connection therewith, the borrowings
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on such date and (z) as to the
incumbency and specimen signature of each officer executing the Incremental
Joinder and any document executed in connection therewith and countersigned by
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing such certificate;



(iii)
a certificate signed by a Responsible Officer of the Borrower certifying (A)
that the conditions specified in Sections 4.02(a) and (b) of the Credit
Agreement have been satisfied, (B) that there has been no event or circumstance
since the date of the most recent annual audited financial statements furnished
pursuant to Sections 6.01(a) of the Credit Agreement that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect and (C) as of the 2016 Term Incremental Effective Date, there are
no actions, suits, claims, demands, investigations, inspections, audits, charges
or proceedings pending or to the knowledge of any Responsible Officer of a Loan
Party, threatened in writing (i) with respect to this Incremental Joinder, the
Credit Agreement or any other Loan Document, or (ii) which has had, or could
reasonably be expected to have, a Material Adverse Effect;



(iv)
all fees and out-of-pocket expenses required to be paid or reimbursed by
Borrower as separately agreed by Borrower and Bank of America, N.A. and Deutsche
Bank Securities Inc. as joint lead arrangers (the “Arrangers”), including
reasonable and documented fees and out-of-pocket expenses of the Arrangers and
all reasonable and documented fees and out-of-pocket expenses of counsel to the
Administrative Agent and the Arrangers shall have been paid or reimbursed, on or
prior to the date hereof;



(v)
the Arrangers, the 2016 Term Loan Lenders and the Administrative Agent shall
have received (a) an opinion of Hogan Lovells US LLP, counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Arrangers and the
Administrative Agent and (b) a solvency certificate from the chief financial
officer of the Borrower certifying that the Loan Parties (on a consolidated
basis) are Solvent as of the date hereof and after giving effect to the 2016
Term Loans and the use of proceeds therefrom in form and substance reasonably
satisfactory to the Arrangers and the Administrative Agent;



(vi)
the Administrative Agent shall have received a Note in substantially the form
attached as Exhibit C to the Credit Agreement executed by the Borrower in favor
of each 2016 Term Loan Lender requesting a Note;



(vii)
the representations and warranties of the Borrower contained in Article V of the
Credit Agreement or in any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, with respect to any such
representation or warranty that is qualified by materiality or Material Adverse
Effect, in all respects as drafted) on and as



-6-
    

--------------------------------------------------------------------------------





of the 2016 Term Incremental Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, with respect
to any such representation or warranty that is qualified by materiality or
Material Adverse Effect, in all respects as drafted) as of such earlier date,
and except that for purposes of this clause (vii), the representations and
warranties contained in Sections 5.05(a) and (b) of the Credit Agreement shall
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b) of the Credit Agreement, respectively;


(viii)
the representations and warranties in Section 4 of this Incremental Joinder
shall be true and correct in all material respects as of the date hereof;



(ix)
the 2016 Term Loan Lenders party hereto and the Administrative Agent shall have
received at least 5 Business Days prior to the date hereof all documentation and
other information about the Borrower and the Guarantors required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act;



(x)
the Administrative Agent shall have received a Request for Credit Extension in
accordance with the requirements of the Credit Agreement; and



(xi)
no Default shall exist on the date hereof before or after giving effect to the
2016 Term Loans.



4.
Representations and Warranties. By its execution of this Incremental Joinder,
the Borrower hereby certifies that:



(i)
This Incremental Joinder and the other documents executed in connection herewith
have been duly executed and delivered by each Loan Party party hereto and
constitute a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, receivership, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights generally or by general
equity principles;



(ii)
On the date hereof and after giving effect to the 2016 Term Loans and the use of
proceeds therefrom, the Loan Parties (on a consolidated basis) are Solvent; and



(iii)
The execution, delivery and performance by a Loan Party of this Incremental
Joinder and the other documents executed in connection herewith to which such
Person is a party (a) have been duly authorized by all requisite corporate or
other organizational of such Loan Party, (b) do not (i) violate (A) any
provision of (x) any applicable law, statute, rule or regulation, or (y) of the
certificate or articles of incorporation, bylaws or other constitutive documents
of such Loan Party, (B) any applicable order of any Governmental Authority or
(C) any provision of any indenture, agreement or other instrument to which such
Person is a party or by which any of them or any of their property is bound
(including the Loan Documents, the ABL Credit Agreement and the Permitted
Convertible Notes Indentures), (ii) be in conflict with, result in a breach of
or constitute (alone or with notice or lapse of time or both) a default under or
give rise to any right to require the prepayment, repurchase or redemption of
any obligation under any such indenture, agreement or other instrument or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by the Borrower or any
Subsidiary (other than Liens created or permitted under the Credit Agreement or
under the Collateral Documents), in case under this clause (b), to the extent
that such violation, conflict, breach,



-7-
    

--------------------------------------------------------------------------------





default, or creation or imposition of Lien could not reasonably be expected to
result in a Material Adverse Effect.


5.
Borrower Covenants. By its execution of this Incremental Joinder, the Borrower
hereby covenants and agrees that the proceeds of the 2016 Term Loans shall be
used by Borrower in accordance with Section 6.11 of the Credit Agreement.



6.
Acknowledgments. Each Loan Party hereby expressly acknowledges the terms of this
Incremental Joinder and reaffirms, as of the date hereof, (i) the covenants and
agreements contained in each Loan Document to which it is a party, including, in
each case, such covenants and agreements as in effect immediately after giving
effect to this Incremental Joinder and the transactions contemplated hereby and
(ii) its guarantee of the Obligations (including, without limitation, the 2016
Term Loans) under the Guaranty and its grant of Liens on the Collateral to
secure the Obligations (including, without limitation, the Obligations with
respect to the 2016 Term Loans) pursuant to the Collateral Documents.



7.
Amendment, Modification and Waiver. This Incremental Joinder may not be amended,
modified or waived except in accordance with Section 10.01 of the Credit
Agreement.



8.
Liens Unimpaired. After giving effect to this Incremental Joinder, neither the
modification of the Credit Agreement effected pursuant to this Incremental
Joinder nor the execution, delivery, performance or effectiveness of this
Incremental Joinder:



(a)
impairs the validity, effectiveness or priority of the Liens granted pursuant to
any Loan Document, and such Liens continue unimpaired with the same priority to
secure repayment of all Obligations, whether heretofore or hereafter incurred;
or



(b)
requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.



9.
Representations to the Agents. Each 2016 Term Loan Lender, solely for the
benefit of the Administrative Agent, hereby (i) confirms that it has received a
copy of the Credit Agreement and the other Loan Documents, together with copies
of the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Incremental Joinder; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; and (iii) agrees that it shall be bound by
the terms of the Credit Agreement as a Lender thereunder and it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



10.
Entire Agreement. This Incremental Joinder, the Credit Agreement and the other
Loan Documents constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Incremental Joinder shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, whether direct or



-8-
    

--------------------------------------------------------------------------------





indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Incremental Joinder is a Loan Document.


11.
GOVERNING LAW. THIS INCREMENTAL JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. SECTIONS 10.14 AND 10.15 OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS INCREMENTAL JOINDER AND
SHALL APPLY HERETO.



12.
Severability. If any provision of this Incremental Joinder is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Incremental Joinder shall not be affected or
impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.



13.
Counterparts. This Incremental Joinder may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic means of an executed counterpart of a signature page to this
Incremental Joinder shall be effective as delivery of an original executed
counterpart of this Incremental Joinder.





-9-
    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Incremental Joinder as of the date first
written above.
 
BANK OF AMERICA, N.A., as Administrative Agent and as a 2016 Term Loan Lender
 
By: /s/ Vikas Singh        
        Name: Vikas Singh
Title: Director
LOAN PARTIES:
CIENA CORPORATION
 


By: /s/ Elizabeth Dolce 
        Name: Elizabeth Dolce  
        Title: Vice President and Treasurer
 
 
 
CIENA COMMUNICATIONS, INC.
 


By: /s/ Elizabeth Dolce 
        Name: Elizabeth Dolce  
        Title: Vice President and Treasurer
 
 
 
CIENA GOVERNMENT SOLUTIONS, INC.
 


By: /s/ Elizabeth Dolce 
        Name: Elizabeth Dolce  
        Title: Vice President and Treasurer







-10-
    

--------------------------------------------------------------------------------








SCHEDULE 1


2016 TERM LOAN LENDER
Bank of America, N.A.
2016 TERM LOAN COMMITMENT
$250,000,000







    